Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  
Regarding claim 9, line 2 states,” claim 1, wherein ultrasound is applied at at least two different frequencies,” has a duplicate ‘at’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 13, lines 3-4, the claim state the limitation ‘the width of the disc is less than 300 mm and in particular less than 150 mm’ is indefinite. The limitation makes it unclear what the metes and bounds of claim in regards to what ‘width of the disc in particular less than’ encompass.  Is the disc less than 300 mm or less than 150 mm? 
Regarding claims 16 and 17, line 4 states the limitation ‘at least approximately’ is indefinite.  The limitation makes it unclear what the metes and bounds of claim in regards to what ‘at least approximately’ encompass.  What does ‘at least approximately’ encompass in terms of the size of the surface of the immersed treatment basket?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al (CN103978017) (translation enclosed 10/9/2019).
Regarding claim 1, Yuan discloses a method for washing/cleaning granulate material from slag and bottom and boiler ash from thermal waste treatment, wherein the 
Regarding claim 2, Yuan discloses the slag granular material is circulated in the liquid bath at least once (element 7).  
Regarding claim 5, Yuan discloses the slag granular material is pre-cleaned prior to the application of ultrasound to remove suspended matter, light materials and adhesive grains (see Fig. 1; element 27).  
Regarding claim 6, Yuan discloses the slag granular material is cleaned after the application of ultrasound to remove the expelled or dissolved salts from the slag granular material (see Fig. 1; element 37).  
Regarding claim 7, Yuan discloses the liquid bath contains a heated liquid and/or is heatable (page 7, line 3).  
Claims 11, 12, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irie et al (JP2003-062532) (translation enclosed 10/9/2019).
Regarding claim 11, Irie discloses a device for removing salt deposits from slag granular material, which device has at least one liquid container (element 101) which can be acted upon by ultrasound, wherein the device has at least one treatment basket (element 102) which can be filled with the slag granular material and is immersible into the liquid container (see Fig. 1).  
Regarding claim 12, Irie discloses the immersed treatment basket (22) is movable in the liquid container (see Figs. 1, 3, and 4).  
Regarding claim 25, Irie discloses the rotational speed and/or the direction of rotation of the treatment basket (paragraph 0049) is adjustable at least in the immersed position.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Irie.
Regarding claim 3, Yuan discloses all the limitations of the claim, but Yuan does not disclose the slag granular material is introduced into a treatment basket which is immersed in the liquid bath and the treatment basket moves in the liquid bath.  Irie teaches as obvious the slag granular material is introduced into a treatment basket which is immersed in the liquid bath and the treatment basket moves in the liquid bath (basket 102 within liquid container 101).  All the claimed elements were known in the 
Regarding claim 4, Irie further teaches the treatment basket is filled discontinuously with the slag granular material and emptied again (see Fig. 4; elements 102 fill and rotate).  It would have been obvious at the time of filing to modify Yuan’s ultrasonic washing to have a treatment basket, as taught by Irie, for the purpose of expedient collection of the material that has been cleaned.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Design Choice.
Regarding claim 8, Yuan does not explicitly disclose ultrasound is applied at a frequency of 20 kHz to 50 kHz.  However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use a range of ultrasonic frequencies because Applicant has not disclosed that a particular frequency range provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Yuan, and applicant’s invention, to perform equally well with either frequency range because both ranges would perform the same function of ultrasonic cleaning.
Regarding claim 9, Yuan does not explicitly disclose ultrasound is applied at least two different frequencies, and that the one frequency in the lower frequency range lies between 20 kHz and 35 kHz and the other frequency lies in the upper frequency range between 35 kHz and 50 kHz.  However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use a range of ultrasonic frequencies because Applicant has not disclosed that a particular frequency range provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Yuan, and applicant’s invention, to perform equally well with either frequency range because both ranges would perform the same function of ultrasonic cleaning.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Irie in view of Design Choice.
Regarding claim 13, Irie discloses the treatment basket (element 102) has a cylindrical disc shape with a polygonal or circular cross-section (see Fig. 8), but Irie does not explicitly disclose that the width of the disc is less than 300 mm and in particular less than 150 mm.  However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to choose a basket cross-sectional size because Applicant has not disclosed that a size of the basket provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Irie, and applicant’s invention, to perform equally well with either sized basket cross-sectional size because both baskets would perform the same function of holding materials to be cleaned.
Regarding claim 14, Irie discloses the center axis of the treatment basket extends horizontally (element 103).  
Regarding claim 15, Irie discloses the immersed treatment basket is rotatable about its central axis (paragraph 0036).  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Irie in view of Yuan.
Regarding claim 24, Irie discloses all the limitations of the claim, but Irie does not disclose the liquid container is heatable.  Yuan teaches the liquid container is heatable (page 7, line 3) for the purpose of setting the liquid to an optimum ultrasonic cleaning temperature.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Irie, as taught by Yuan, for the purpose of setting the liquid to an optimum ultrasonic cleaning temperature.

Allowable Subject Matter
Claims 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses a method of washing/cleaning granulate material.  The closest prior art does not disclose or make obvious the application of ultrasound 
The closest prior art discloses a device for removing salt deposits from slag granular material.  The closest prior art does not disclose or make obvious the liquid container is provided with at least one plate-shaped immersible transducer, and that the emission surface of the immersible transducer is at least approximately the same size as the surface of the immersed treatment basket facing it in conjunction with the other structures in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653                                                                                                                                                                                                        	
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653